t c memo united_states tax_court richard r hamlett petitioner v commissioner of internal revenue respondent docket no filed date in p sold his stock in two s_corporations to parker for dollar_figure p received some of the dollar_figure from parker in and the remainder in and transferred his stock to parker effective date p did not report the transaction on his and tax returns in p filed for bankruptcy in the bankruptcy court entered a consent order which among other things declared the stock transfer void ab initio on the same day p executed a 6-percent interest promissory note to parker for dollar_figure the dollar_figure for the corporations plus dollar_figure for some partnership interests p sold to parker also in by late p’s total payments to parker under the promissory note amounted to little more than the interest on the note held under the claim_of_right_doctrine p is required to include the dollar_figure in income for as proceeds from the sale of the s_corporations stock held further p’s alternative contention that the dollar_figure was excludable from income because it was a gift from parker is rejected craig d bell for petitioner dustin m starbuck for respondent memorandum opinion chabot judge respondent determined deficiencies in individual income_tax and penalties under section accuracy-related against petitioner as follows year deficiency dollar_figure big_number penalties sec_6662 dollar_figure dollar_figure unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the years in issue after concessions by both sides the issue for decision is whether petitioner must include in gross_income for the dollar_figure that he received from the sale of stock even though in a later year the sale was challenged and in the sale was set_aside ab initio background the instant case was submitted fully stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference the notice_of_deficiency lists an aggregate of more than dollar_figure million of adjustments for the years in issue the parties have resolved more than percent of this amount what remains is a vigorous dispute as to the tax treatment of dollar_figure--less than percent of these adjustments petitioner concedes that the accuracy-related_penalty under sec_6662 applies to the entire deficiencies for both years in issue in the notice_of_deficiency the dollar_figure was determined to be ordinary_income on answering brief respondent concedes that the dollar_figure should be treated as long-term_capital_gain agreeing with one of petitioner’s alternative contentions thus reducing even further the percentage of the originally determined deficiency remaining in dispute the parties have stipulated that some payment on the dollar_figure was made by the purchaser to petitioner in the record does not indicate how much was paid in nor does it indicate when in the payment of the dollar_figure was completed in the notice_of_deficiency respondent lists the entire dollar_figure as an adjustment to both parties treat the transaction and accordingly any income_recognition resulting therefrom as occurring entirely in for purposes of this opinion we do the same we also note that petitioner has not provided us with any evidence regarding his basis in the stock when the petition was filed in the instant case petitioner resided in roanoke virginia petitioner is a licensed general contractor and a real_estate sales and management broker in petitioner formed centurion investments an s_corporation petitioner was the sole shareholder of centurion investments between and sometime in petitioner decided to sell for dollar_figure centurion investments and roanoke development another s_corporation owned by petitioner to jane parker hereinafter sometimes referred to as parker petitioner’s sales agent centurion investments and roanoke development are hereinafter sometimes referred to collectively as the corporations parker began to make payments to petitioner in see supra note when petitioner received the entire dollar_figure sometime in then he transferred to parker all his stock in the corporations effective date on date petitioner sold for dollar_figure to centurion investments or to parker as percent owner of centurion investments the following virginia general_partnership interests 28a percent interest in meadow green associates dollar_figure percent interest in williamsburg manor associates 28a percent interest in crystal tower associates and dollar_figure percent interest in spanish trace associates these interests are hereinafter sometimes referred to collectively as the partnership interests parker paid the entire dollar_figure to petitioner in petitioner filed timely and tax returns he used the cash_basis accounting_method for his schedule c profit or loss from business real_estate activities petitioner did not report the income from the sale of the corporations on either of those tax returns centurion investments’ tax_return shows petitioner as its tax_matters_person and sole shareholder its tax_return shows parker as its tax_matters_person and sole shareholder it does not appear that petitioner reported on his tax_return the dollar_figure that he received from the sale of the partnership interests to centurion investments or parker in the notice_of_deficiency respondent determined that petitioner realized a long-term_capital_gain of dollar_figure on his sale of the spanish trace associates and williamsburg manor associates partnership interests the record does not indicate how respondent determined the amount of this adjustment or how respondent treated the gain_or_loss realized on the sale of the meadow green associates and crystal tower associates partnership interests nevertheless respondent conceded this adjustment in full it is unclear whether the parties dealt with the dollar_figure elsewhere and if so then how they dealt with it our findings as to the partnership interests are prompted by the later combining of the partnership interests sale and the corporations sale in the consent decree and in the promissory note discussed infra a tax_matters_person served a role under the so-called partnership audit procedures made applicable to subch s_corporations by sec_4 of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 effective for taxable years beginning after date this was repealed by sec c of the small_business job protection act of publaw_104_188 110_stat_1755 effective for taxable continued in petitioner filed a petition under chapter of the bankruptcy code the bankruptcy trustee accused petitioner of bankruptcy fraud and filed a complaint against petitioner parker the corporations several other corporations and the four partnerships interests in which petitioner had sold to parker in the parties in the complaint proceeding reached an agreement on date the bankruptcy court entered a consent order requiring petitioner and parker to pay dollar_figure in guaranteed funds to the bankruptcy trustee by date this consent order further provided that on the bankruptcy trustee’s receipt of this dollar_figure the transfers of the stock in the corporations and the partnership interests shall be void ab initio under virginia code section and the bankruptcy trustee shall abandon her interest in continued years beginning after date thus the procedures apply to the years in issue however because the corporations had five or fewer shareholders the procedures do not apply see sec_301_6241-1t temporary proced admin regs fed reg date va code ann sec michie provides as follows sec void fraudulent acts bona_fide purchasers not affected -- every gift conveyance assignment or transfer of or charge upon any estate real or personal every suit commenced or decree judgment or execution suffered or obtained and every bond or other writing given with intent to delay hinder or defraud creditors purchasers or other persons of or from continued the corporations and in the partnership interests as a result the sale to parker of the stock in the corporations was void also on date petitioner signed a demand promissory note to repay to parker the dollar_figure that she paid to petitioner pursuant to the stock sale plus the dollar_figure that parker paid for the partnership interests with a 6-percent annual interest rate petitioner was discharged from bankruptcy on date during through date petitioner made a series of payments to parker pursuant to the promissory note the payments aggregating dollar_figure the record does not indicate how much of these payments was interest and how much was principal nor does it indicate how much of any principal payments was allocable to the dollar_figure _____________________________________ petitioner received the dollar_figure from the sale of the corporations’ stock without restrictions on his disposition of the dollar_figure there were not any such restrictions in effect in continued what they are or may be lawfully entitled to shall as to such creditors purchasers or other persons their representatives or assigns be void this section shall not affect the title of a purchaser for valuable consideration unless it appear that he had notice of the fraudulent intent of his immediate grantor or of the fraud rendering void the title of such grantor petitioner did not recognize in an existing and fixed obligation to repay the dollar_figure he did not make in provisions to repay the dollar_figure parker did not make a gift of the dollar_figure to petitioner analysis7 respondent contends that petitioner was required to include in gross_income for the dollar_figure that petitioner received from the sale of the corporations and that this inclusion is required by the claim_of_right_doctrine petitioner maintains that the dollar_figure that he received as consideration for transferring his stock in the corporations to parker is not includable in gross_income because his receipt of the money did not satisfy the elements of the claim_of_right_doctrine specifically petitioner contends that he did not receive the money under a claim of right and there was a restriction on his economic use of the money petitioner contends in the alternative that the dollar_figure was a gift and thus is excludable from gross_income under sec_102 respondent replies that petitioner’s fraudulent purpose which led to the bankruptcy court’s voiding of the sec_7491 which shifts the burden_of_proof to the commissioner if the taxpayer meets certain conditions does not apply in the instant case because the parties stipulated that the examination of petitioner’s tax returns began before date the effective date of sec_7491 internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 transactions does not protect petitioner from taxation on the dollar_figure citing 366_us_213 respondent also contends that petitioner’s fraudulent purpose contradicts petitioner’s alternative contention that the dollar_figure is excludable as a gift we agree with respondent a claim_of_right_doctrine in 79_tc_655 affd without published opinion 720_f2d_658 1st cir we described the claim_of_right_doctrine as follows this case presents merely another variation of the familiar claim_of_right_doctrine pursuant to which the receipt of money under a claim of right which would otherwise represent taxable_income must be treated as taxable_income even though the recipient may be under a contingent obligation to return it at a later time in north american oil consolidated v burnet 285_us_417 often regarded as the seminal case in this area the supreme court stated at if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent citations omitted although this doctrine has been applied in a variety of contexts the situations have shared a common factual element the receipt of money or other_property by a taxpayer with an imperfect right to retain it wootton the claim_of_right_doctrine and sec_1341 tax law proceeding from the indisputable premise that one of the basic aspects of the federal_income_tax is that there be an annual accounting of income 345_us_278 fn ref omitted the receipt of funds without restriction as to use or disposition must trigger the incidence of taxation unless in the year of receipt a taxpayer recognizes his liability under an existing and fixed obligation to repay the amount received and makes provisions for repayment 55_tc_1020 affd 471_f2d_738 3d cir cert denie414_us_824 as we have stated the mere fact that income received by a taxpayer may have to be returned at some later time does not deprive it of its character as taxable_income when received 47_tc_274 citations omitted and the claim_of_right_doctrine will apply notwithstanding that the taxpayer may be under a contingent obligation to restore the funds at some future point 78_tc_246 citations omitted where the taxpayer is required to repay some or all of the money in a later year a deduction may then be available to him in the later year to the extent permitted by law see 16_tc_31 but the amounts are income nonetheless in the year of receipt __________ sec_1341 i r c offers even greater relief in certain circumstances by allowing the taxpayer to choose in the year of repayment between a deduction for the amount of the repayment and in effect a credit for the amount of tax that would have been saved in the year of inclusion if the repaid amount had been excluded from that year’s gross_income in the instant case petitioner received the dollar_figure from parker in we assume that petitioner was a cash_basis taxpayer see 67_tc_621 n restrictions on use the record does not include any evidence that petitioner was restricted in his use of this dollar_figure on brief petitioner discusses the restriction-on-use question and asserts in the case at hand petitioner and jane parker formed an implied consensual recognition at the time of the fraudulent sale to later reverse the transaction firstly petitioner conflates the restriction-on-use question with the obligation-to-repay question secondly petitioner does not state what restrictions there were nor does he even ask us to make a finding of fact that there were restrictions thirdly in nordberg there was evidence as to what the taxpayer did with the money he received t c pincite there is no such evidence in the record in the instant case we may fairly assume that petitioner is in a far better position than respondent to know what he in fact used the dollar_figure for and what if any restrictions were imposed on his use of this money from petitioner’s failure to present to the court evidence as to what he did with the money and what restrictions if any were imposed on the use of the money we infer that if such evidence had been presented then it would have been harmful to petitioner see o’dwyer v commissi266_f2d_575 4th cir affg 28_tc_698 208_f2d_903 3d cir affg a memorandum opinion of this court dated date 6_tc_1158 affd 162_f2d_513 10th cir from the foregoing we conclude and we have found that it is more_likely_than_not that the dollar_figure was received without restriction as to its disposition by petitioner and there were not any such restrictions in effect in obligation to repay provisions for repayment in the instant case the record does not include any evidence that in petitioner recognized his liability to repay the dollar_figure nor does the record include any evidence that in petitioner made provisions for repaying the dollar_figure as noted supra petitioner stated on brief that he and parker formed an implied consensual recognition to later reverse the transaction on brief petitioner supports this implied agreement as follows the subsequent action of the bankruptcy court voiding the fraudulent transaction did not create an obligation to repay the dollar_figure the bankruptcy court’s decision instead caused the realization of the pre-existing_obligation to repay jane parker by voiding the transfer of petitioner’s stock in centurion investments and roanoke development this result is supported by the inherent nature and purpose of the fraud perpetrated as well as the immediate voluntary drafting and signing of a promissory note between petitioner and jane parker on the date that the bankruptcy court voided the transaction firstly petitioner does not ask us to make a finding of fact that there was an agreement or other recognition by him in that he had an existing and fixed obligation to repay the dollar_figure or that in petitioner made provisions to repay the dollar_figure note that a contingent obligation to restore the funds at some future point will not suffice to take the transaction out of the ambit of the claim_of_right_doctrine 78_tc_246 and cases there cited affd 726_f2d_1097 6th cir secondly petitioner does not enlighten us as to what it was that he recognized so that we might judge whether that amounted to a fixed and not a contingent obligation nor does petitioner enlighten us as to whether this implied consensual recognition was formed in and not at a later date nor does petitioner enlighten us as to what provisions for repayment if any he made in cf nordberg v commissioner t c pincite thirdly petitioner states that the bankruptcy court’s decision caused the realization of the pre-existing_obligation to repay jane parker it is far from clear what this is intended to mean it suggests that the pre-existing_obligation was not real until the bankruptcy court entered the consent order on date that in turn suggests that in there was not any existing and fixed obligation to repay it further suggests that if there was any implied consensual recognition of anything then that implied consensual recognition may have been an understanding that the dollar_figure might have to be repaid if petitioner got caught fourthly the promissory note on which petitioner relies does not help petitioner’s case on this record the note was for dollar_figure--the dollar_figure parker paid for the corporations plus the dollar_figure parker paid for the partnership interests the note bears interest pincite percent per year the parties have stipulated that through date petitioner’s payments to parker on the note aggregated dollar_figure this is approximately the amount of the required_interest payments alone thus we cannot conclude from the parties’ stipulation or anything else in the record to which our attention has been directed that petitioner has yet repaid any of the dollar_figure that parker paid to him for the corporations also petitioner’s failure to repay parker promptly in after the consent order was entered and after petitioner was discharged from bankruptcy and petitioner’s failure to repay parker in the 3½ years after he signed the promissory note suggest that petitioner did not in make any provisions for repayment of course the best laid schemes o’ mice and men gang aft a-gley burns to a mouse st in bartlett’s familiar quotations 17th ed but if petitioner had in fact made any such provisions then we would expect to have heard from him what those provisions were o’dwyer v commissioner f 2d pincite stoumen v commissioner f 2d pincite wichita terminal elevator co v commissioner t c pincite fifthly the lack of evidence--or even clear assertions--as to what petitioner did in with regard to a supposedly then- fixed obligation combined with petitioner’s delay until in acknowledging an obligation combined with petitioner’s failure through date to repay any significant part or perhaps any part at all of the dollar_figure cause us to conclude and we have found that it is more_likely_than_not that petitioner did not recognize in an existing and fixed obligation to repay the dollar_figure and petitioner did not make in provisions to repay the dollar_figure loan petitioner urges us to apply the substance_over_form_doctrine and on answering brief refers to the dollar_figure jane parker loaned petitioner in we have stated that it is the substance of a transaction rather than mere form which should determine the resultant tax consequences when the form does not coincide with economic reality 324_us_331 308_us_473 80_tc_34 affd in part and vacated in part 756_f2d_1430 9th cir 56_tc_1032 the taxpayer as well as the commissioner is entitled to assert the substance-over- form argument although in such situations taxpayers may face a higher than usual burden_of_proof 80_tc_1047 it is not clear whether petitioner’s loan contention is intended to be an alternative or merely an attempt to describe the legal pigeonhole that would apply if we were to agree with petitioner’s claim-of-right contentions if the latter then the short answer is that we have rejected petitioner’s claim-of-right contentions and concluded that petitioner received the dollar_figure under a claim of right if the former then the short answer is that there are no indicia of a loan and we conclude that the form that petitioner used in 1996--a sale--correctly follows the substance of what petitioner did we hold for respondent on this issue b dollar_figure as a gift petitioner contends in the alternative that the dollar_figure that he received from parker was a gift and thus was excludable from gross_income under sec_102 petitioner argues that because the bankruptcy court declared the transaction between parker and himself void ab initio petitioner never transferred ownership of the corporations to parker thus petitioner reasons parker’s intent in transferring the money to petitioner must have been out of disinterested generosity because she was under no obligation to do so and she received nothing in return respondent maintains that the dollar_figure that petitioner received from parker does not meet the definition of a gift and thus is not excludable from gross_income under sec_102 we agree with respondent sec_102 a provides that gifts are excluded from gross_income the supreme court defined gift as a transfer of property that proceeds from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses ’ 363_us_278 quoting 351_us_243 343_us_711 the transferor’s intent in making the transfer is the most critical consideration in determining whether the property transferred was a gift id applying those considerations to the instant case it is clear that the dollar_figure that parker transferred to petitioner was not a gift while we do not have direct evidence of parker’s intent we note that when she transferred the dollar_figure to petitioner she received all petitioner’s stock in the corporations in return thus the dollar_figure transfer to petitioner was not motivated by a detached and disinterested generosity moreover petitioner memorialized his obligation to repay parker the dollar_figure after the bankruptcy court voided ab initio the transfer of the stock sec_102 gifts and inheritances a general_rule --gross income does not include the value of property acquired by gift bequest devise or inheritance on these facts we conclude that parker did not gift the dollar_figure to petitioner we hold for respondent on this issue to take account of the parties’ concessions and the foregoing decision will be entered under rule
